Citation Nr: 9926035	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  98-14 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1970 to January 
1972.  

This matter arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the benefit sought.  The veteran filed a 
timely appeal, and the case has been referred to the Board of 
Veterans' Appeals (Board) for resolution.  


FINDING OF FACT

The veteran has been diagnosed with PTSD, and his claim for 
service connection for PTSD is supported by sufficient 
competent evidence to render the claim plausible and capable 
of substantiation.  


CONCLUSION OF LAW

The veteran's claim for service connection for PTSD is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has claimed entitlement to service connection for 
PTSD.  In reviewing a claim for service connection, the 
initial question is whether the claim is well grounded.  In 
this regard, the veteran must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury in service.  Second, there must be evidence (i.e. 
medical) of a current disability.  Third, there must be 
evidence of a nexus between the in-service injury or disease 
and the current disability, as shown through the medical 
evidence.  See Epps v. Gober, 126 F.3d 1464 (1997).  Lay or 
medical evidence, as appropriate, may be used to substantiate 
the service incurrence.  See Caluza v. Brown, 6 Vet. App. 
498, 506 (1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The record shows that the veteran served as a "plane 
captain" and as a jet engine mechanic with U.S. Navy Attack 
Squadron 27 (Aktron 27) on board the U.S.S. Enterprise in the 
Gulf of Tonkin during the Vietnam War era.  He was awarded 
the National Defense Service Medal and the Vietnam Service 
and Campaign Medals.  The veteran claims that in 
approximately October 1971, while serving as a plane captain 
on board the Enterprise, the A-7 Corsair attack aircraft to 
which he was assigned to perform maintenance duties was shot 
down while on a bombing mission over Vietnam.  The veteran 
claims that he and the pilot, a Lt. Smith, had become close 
and that he was directed to go to DaNang to retrieve Lt. 
Smith's body.  In addition, the veteran claims that during 
the following December, he observed another plane captain 
being drawn into the air intake of another jet aircraft and 
killed in a gruesome manner.  He claims that these incidents 
caused his diagnosed PTSD.  

A well-grounded claim for service connection for PTSD has 
been submitted when there is "[1] medical evidence of a 
current [PTSD] disability; [2] lay evidence (presumed to be 
credible for these purposes) of an in-service stressor which 
in a case involving PTSD is the equivalent of in-service 
incurrence or aggravation; and [3] medical evidence of a 
nexus between service and the current PTSD disability."  See 
Cohen v. Brown, 10 Vet. App. 128 (1997) (citations omitted).  

In support of his claim for service connection for PTSD, the 
veteran has submitted medical treatment records dated in July 
1989 which include an Axis I diagnosis of PTSD.  The 
treatment notes attached to these records indicate that the 
veteran experienced flashbacks and nightmares regarding 
Vietnam, and that he felt guilt with respect to his actions 
in Vietnam.  In addition, the veteran submitted a psychiatric 
treatment record from Sharon Anchak, M.A., Psychology 
Assistant II, and from Kenneth Washington, Ph.D, Psychology 
Supervisor for the Warren Correctional Institution.  The 
report indicates that the veteran was currently serving a 
sentence for "gross sexual imposition and rape."  According 
to the medical summary, the veteran was receiving treatment 
on a continuing basis for diagnosed major depressive 
disorder, PTSD, and polysubstance abuse.  

In May 1998, the veteran underwent a VA rating examination in 
which he recounted the stressors as noted above.  He stated 
that he had to clean out the intake, jet guards, and engine 
of the aircraft which the deck crewman was sucked into, and 
that he found body parts and strips of clothing inside the 
aircraft components.  He also reported that the body of the 
pilot, Lt. Smith, had been returned to the Enterprise badly 
damaged, and as they had become close, this event was very 
traumatic for him.  The examiner concluded with Axis I 
diagnoses of recurrent, moderate major depressive disorder; 
panic disorder with agoraphobia; polysubstance dependence by 
history, and PTSD.  The examiner also noted that the veteran 
had been seen in June 1971 for what was characterized as 
"feelings of depression and difficulty sleeping."  With 
respect to the veteran's diagnosis of PTSD, the examiner 
offered his opinion that this disorder barely warranted a 
diagnosis, but because the veteran reported experiencing the 
traumatic events discussed above, in addition to the 
veteran's demonstrated symptomatology, a diagnosis of PTSD 
was felt to be appropriate.  

The Board has reviewed this evidence, and concludes that the 
veteran has presented evidence of a well-grounded claim for 
service connection for PTSD.  The Board finds that all 
elements for a finding of well-groundedness have been met.  
The July 1989 treatment record, the April 1998 treatment 
summary, and the report of the May 1998 rating examination 
contain clear diagnoses of PTSD, and contain medical opinions 
relating these disorders to the veteran's military service.  
In addition, the Board accepts, for the limited purpose of 
well grounding the veteran's claim, the veteran's statements 
that he was exposed to stressful events during his active 
service.  As noted, the examination report and treatment 
records discussed above provide the possible nexus between 
the veteran's claimed exposure to traumatic events and his 
currently diagnosed PTSD.  

Accordingly, the Board finds that the veteran has presented a 
claim that is well grounded.  However, further development of 
evidence is required before a final disposition of the 
appeal.  This additional development will be addressed in the 
REMAND portion of this decision.  


ORDER

The veteran's claim for service connection for PTSD is well 
grounded, and his appeal with respect to this issue is 
granted to that extent only.  


REMAND

Given that the veteran has presented evidence, which, as 
discussed, establishes a well-grounded claim for service 
connection, the Board observes that the VA has a further 
obligation to assist him in the development of evidence to 
support his claim.  See 38 U.S.C.A. § 5103 (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps, 126 
F.3d 1464.  He has established that he has a present 
disability with his PTSD, and while there may be some issue 
as to whether these diagnoses of PTSD are based upon an 
accurate account of a stressor history, the veteran has 
presented medical evidence establishing the required nexus 
between this disorder and his active service.  See Cohen, 10 
Vet. App. at 128.  

The record shows that the veteran served on board the U.S.S. 
Enterprise and was assigned to ATKRON 27 from approximately 
January 1971 through January 1972.  Specifically, the veteran 
has listed the following as his claimed stressors:  1) The 
downing of an A7E Corsair II aircraft piloted by a Lt. Smith 
over Vietnam in approximately October 1971;  2) The veteran 
claims to have been sent to Da Nang in the Republic of South 
Vietnam to retrieve Lt. Smith's body to return it to the 
Enterprise;  3) The veteran claims to have witnessed another 
plane captain being sucked up into the air intake of a jet 
aircraft on the flight deck of the Enterprise in or around 
December 1971.  He claims to have been assigned to clean out 
the aircraft's internal spaces following this alleged event.  

The veteran appears to acknowledge that he did not serve in 
any combat, which is confirmed by his service personnel 
records.  However, he did serve on board the Enterprise in 
the Tonkin Gulf in 1971, which was conducting flight 
operations in support of ground action in Vietnam during this 
period.  As the veteran has clear diagnoses of PTSD which are 
related to his period of active service, verification of the 
occurrence of the claimed stressors from the United States 
Armed Services Center for Research of Unit Records (USASCRUR) 
is required.  See 38 C.F.R. § 3.304(f) (1998); Zarycki v. 
Brown, 6 Vet. App. 91, 93 (1993).  

In addition, in the event that the alleged stressors are 
verified, competent medical evidence is required to link any 
current PTSD symptomatology to the in-service stressor(s), 
and also, to distinguish the degree to which the veteran's 
psychiatric symptomatology was caused by in-service 
stressors, and the extent to which the veteran's psychiatric 
problems were caused by other factors, such as his 
polysubstance abuse and incarceration.  It is therefore the 
opinion of the Board, that in the event the veteran's 
stressors are verified, that the RO should refer the 
veteran's claims file to the VA examiner who conducted the 
May 1998 examination to review the file, and all the medical 
evidence associated with it, in order to make those 
determinations.  

Accordingly, in order to afford the veteran every 
consideration with respect to the present appeal, it is the 
Board's opinion that further development of the case is 
necessary.  Therefore, the case is REMANDED for the following 
action:  

1.  The RO should attempt to verify the 
occurrence of the purported stressors 
through the United States Armed Services 
Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197.  In 
this regard, the veteran's statements (or 
the RO's summary of the pertinent 
information contained therein), copies of 
the veteran's service personnel records, 
and a copy of his record of service (DD-
214) should be forwarded to USASCRUR.  

2.  The veteran should be examined by a 
panel of two VA board certified 
psychiatrists, if available, who have not 
previously treated or examined the 
veteran, to determine the nature and 
extent of any current psychiatric 
disorder.  Each psychiatrist should 
conduct a separate examination and 
correlate their findings.  The 
examination reports should contain 
detailed accounts of all manifestations 
of psychiatric pathology found to be 
present.  If there are different 
psychiatric disorders, the panel should 
reconcile the diagnoses and should 
specify which symptoms are associated 
with each disorder.  If certain 
symptomatology cannot be disassociated 
from one disorder or another, it should 
be specified.  The entire claims folder, 
and a copy of this remand must be made 
available to and reviewed by the 
examiners prior to the examinations.  The 
examiners are informed that any diagnosis 
reached should conform to the psychiatric 
nomenclature and diagnostic criteria 
contained in DSM-IV.  If the veteran is 
found to have PTSD, the examiners are 
requested to identify the diagnostic 
criteria supporting the diagnosis.  Any 
necessary special studies or tests, 
including psychological testing, should 
be accomplished.  The examiners should 
express an opinion as to the etiology of 
any psychiatric disorder diagnosed and 
the likely onset of any psychiatric 
disorder(s) found.  Should PTSD be found, 
the examiners should report the 
circumstances of the veteran's stressors, 
and determine whether it is as least 
likely as not that the diagnosed PTSD is 
related to service.  A complete rationale 
for all opinions and conclusions 
expressed should be given.  

3.  After the examinations have been 
completed, the RO should review the 
examination reports to insure that they 
comply with the directives of this 
remand, and any do not, it must be 
returned for corrective action.  

4.  Then the RO should take any other 
necessary action, and readjudicate the 
issue of entitlement to service 
connection for PTSD.  


After completion of the requested actions, the RO should 
review the evidence and determine whether the veteran's claim 
may be granted.  If not, the veteran and his representative 
should be provided with an appropriate Supplemental Statement 
of the Case.  After allowing the veteran appropriate time to 
respond, the case should be returned to the Board for further 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to the final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  





		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

